Name: Commission Regulation (EEC) No 3444/85 of 6 December 1985 concerning the stopping of fishing for sprat by Community vessels
 Type: Regulation
 Subject Matter: economic geography;  fisheries
 Date Published: nan

 No L 328/ 12 Official Journal of the European Communities 7. 12. 85 COMMISSION REGULATION (EEC) No 3444/85 of 6 December 1985 concerning the stopping of fishing for sprat by Community vessels division III a by vessels flying the flag of a Member State or registered in a Member State, have reached the quota allocated for 1985, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vesssels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2756/85 (4), fixes the Community share of the total allowable catch for sprat in the waters of ICES division III a for 1985 in conformity with the conclusions of the trilateral consulta ­ tions with Norway and Sweden ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas and with the conclusions of the abovementioned consultations, it is necessary for the Commission to fix the date by which catches, made by vessels flying the flag of a Member State, are deemed to have exhausted the quota allocated to the Community ; Whereas, according to the information communicated to the Commission, catches of sprat in the waters of ICES Article 1 Catches of sprat in the waters of ICES divison III a by vessels flying the flag of a Member State or registered in a Member State, are deemed to have exhausted the quota allocated to the Community for 1985 . Fishing for sprat in the waters of ICES division III a by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 1 , 1 . 1 . 1985, p. 1 . 4) OJ No L 259, 1 . 10 . 1985, p. 68 .